DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g. pending, patented, abandoned) and publication numbers should be provided for any applications that have been published. Specifically, the Cross-Reference to Related Applications and/or paragraphs [0001] of the disclosure requires correction. Furthermore, any reference to attorney docket numbers appearing therein should be removed.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “a plurality of test electrodes” at line 6, and then identifying a selected position “by the test electrode” at line 12. It is indefinite if “the test electrode” refers back to using the plurality of test electrodes, or if one specified test electrode is being used. For examination purposes, Examiner will assume that this recitation is similar to the parent case, which relies on at least of the plurality of test electrodes.
Claim 1 recites “prior to deploying the system…” in the last three lines of the claim, and it is indefinite if the deploying refers to (i) the preceding “deploy the lead out of the needle assembly” or if it is (ii) a more general use/deployment of the introducer system as a whole (general reference to the lead being retained within the needle assembly, before the system is used). For examination purposes, Examiner will assume that this recitation refers to (i).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-12, and 16-17 of U.S. Patent No. 11,103,697 B2 (the instant application is a CON of the patent). Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 recites a system comprising an open-coiled stimulation lead that is retained within an inner sheath of a needle assembly, wherein at least one test electrode is positioned along the outer circumference of the needle assembly and is in electrical communication with an electrical stimulus generator unit; the lead has a proximal end in electrical communication with the stimulus generator unit and a conductive distal anchor that remains in the inner sheath during testing until it is deployed to anchor at a desired position – these features render obvious the arrangement and use of the system recited in each of instant claims 1 and 10. The conductive distal anchor of patented claim 1 anticipates or at least implies that it comprises an integrated electrode due to it being a conductive anchor with the proximal end of the lead being in electrical communication with the stimulus generator unit (col. 17, lines 56-58 of the patent describes the electrode as integrated with the conductive distal anchor, and test stimulation is delivered through said distal anchor), thereby rendering obvious instant claim 1 reciting the conductive distal anchor comprising an integrated electrode. The deployment mechanism to deploy the lead out of the needle assembly, as recited in instant claim 2, is obvious in view of patented claims 3-4 and 6 (reciting a plunger), and patented claims 16-17 (reciting a spacer), wherein the patented claims recite a plunger or spacer as deployment means to expose or deploy the lead from the needle assembly. Instant claim 3 is rendered obvious by patented claims 5-7, which recite a plurality of test electrodes on the outer circumference of the needle assembly, including spacing them axially along the outer circumference. The combination of patented claims 1, 5-7, and 16-17 render obvious the assembly of instant claim 4 for the same reasons as stated for instant claim 1 above, with patented claims 16-17 also rendering obvious the feature of a movable spacer that retracts the outer sheath to deploy the outer sheath, and patented claims 5-7 showing that the test electrodes are arranged at intervals along the length of the outer circumference of the needle assembly, so that exposing the length of the needle assembly by retracting the outer sheath by moving a spacer along thereby renders obvious retracting it to expose the outer sheath at intervals of length as recited in instant claim 4. Patented claims 8-12 respectively correspond with instant claims 5-9, wherein the patented claims recite a quick disconnection mechanism which renders obvious each of the quick disconnection mechanisms recited in instant claims 5-9. Patented claim 1 recites delivering test stimulation at one or more desired positions, rendering obvious the same recited feature of instant claim 11. Patented claim 1 recites that the needle assembly can be repeatedly repositioned without deploying the lead, rendering obvious the same recited feature of instant claim 12. Patented claim 1 recites that the lead is deployed from the needle assembly, the distal anchor is exposed from the needle assembly and anchors at one of the desired positions, rendering obvious the same recited feature of instant claim 13.
Claims 1, 3-6, and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4,6, 9-12, and 14 of U.S. Patent No. 11,413,450 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 similarly recites features of a an open-coiled stimulation lead positioned within a needle assembly, carried within one another for positioning at a desired stimulation site, wherein at least one test electrode is positioned along the outer circumference of the needle assembly and is in electrical communication with an electrical stimulus generator unit; the lead has a proximal end in electrical communication with the stimulus generator unit and a conductive distal anchor that remains in the inner sheath during testing until it is deployed to anchor at a desired position, wherein deployment of the open-coiled stimulation lead from the needle assembly is recited in patented claims 1 and 4 – these features render obvious the arrangement and use of the system recited in each of instant claims 1 and 10. The conductive distal anchor of patented claim 1 anticipates or at least implies that it comprises an integrated electrode due to it being a conductive anchor with the proximal end of the lead being in electrical communication with the stimulus generator unit (col. 19, lines 55-61 of the patent describes the electrode as integrated with the conductive distal anchor, and test stimulation is delivered through said distal anchor), thereby rendering obvious instant claim 1 reciting the conductive distal anchor comprising an integrated electrode. Instant claim 3 is rendered obvious by patented claims 14, which recites a plurality of test electrodes along the length of the needle assembly. The combination of patented claims 1, 4, and 14 render obvious the assembly of instant claim 4 for the same reasons as stated for instant claim 1 above, with patented claim 14 showing that the test electrodes are spaced along the length of the inner needle, which renders obvious the instant claimed feature of multiple positions of the test electrode, and patented claims 1 and 3 recite using the needle assembly to reposition and repeatedly test stimulation (with the test electrodes, which are spaced along the length as shown in patented claim 14) without deploying the lead from the needle assembly, so this renders obvious the claimed feature of exposing the needle assembly at intervals, so some sort of spacer is implied to retract the outer sheath covering the needle assembly so that the length of test electrodes are exposed for repositioning and repeated testing, such as the slots, flanges or protrusions recited in patented claims 6 and 9-12, which render obvious retracting the outer sheath at intervals of length to expose a corresponding position of a test electrode as recited in instant claim 4. Patented claims 6 and 9-12 also render obvious instant claims 5-6 and 9, wherein the slots, flanges or protrusions render obvious the recited apertures, slots, and biasing features as quick disconnection mechanisms. Patented claim 2 recites delivering test stimulation at one or more desired positions, rendering obvious the same recited feature of instant claim 11. Patented claim 3 recites that the needle assembly can be repeatedly repositioned without deploying the lead, rendering obvious the same recited feature of instant claim 12. Patented claim 4 recites that the lead is deployed from the needle assembly, the distal anchor is exposed from the needle assembly and anchors at one of the desired positions, rendering obvious the same recited feature of instant claim 13.
Claims 1 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of copending Application No. 17/492,091. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1 and 10 are rendered obvious by the copending claims 1 and 18, which similarly recite features of a an open-coiled helical stimulation lead, a needle assembly, and sheaths carried within one another for positioning and testing at a desired stimulation site, while retaining and not deploying the lead from a sheath retaining said lead.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-13 are allowable over the prior art.
The following is an examiner’s statement of reasons for indicating allowable subject matter: The instant claims are allowable for the same reasons as the parent case (the instant application is a CON of U.S. Application No. 15/388,128, now U.S. Patent No. 11,103,697). The subject matter for the independent claims could not be found or was not suggested in the prior art. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of a needle assembly including an outer sheath comprising an outer circumference and defining a bore, carrying an inner sheath within the bore, said inner sheath carrying an open-coiled stimulation lead having a conductive distal anchor, wherein the entire assembly is carried together during positioning and testing, wherein at least one test electrode positioned on the needle assembly delivers test stimulation, while the open-coiled stimulation lead remains retained and undeployed, in combination with the other limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792